MEMORANDUM **
David Shinn appeals pro se from the district court’s order dismissing his amended complaint for failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1988), and we affirm.
The district court properly dismissed Shinn’s amended complaint because it failed to state a cognizable legal theory upon which relief could be granted. See id.
The district court did not deprive Shinn of a full and fair opportunity to defend his complaint by deciding defendants’ motion to dismiss on the papers, without oral argument. See Carpinteria Valley Farms, Ltd. v. County of Santa Barbara, 344 F.3d 822, 832 n. 1 (9th Cir.2003) (rejecting contention that district court violated due process by dismissing under Federal Rule of Civil Procedure 12(b)(6) without oral argument).
Shinn’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.